Title: To Alexander Hamilton from Campbell Smith, 15 November 1799
From: Smith, Campbell
To: Hamilton, Alexander


          
            My dear Sir
            Philada Nov. 15th. 1799—
          
          I am afraid you will think me fickle—but really I am not to blame—the hand of Providence hath fallen on me and laid me low—When I last wrote you I thought I felt myself far enough restored from a violent cold, which I caught by travelling in the Stage all night from New York, to do business—but unfortunately I was mistaken and have been labouring ever since that evening under the most violent bilious fever that ever a man of my constitution was doomed to sustain—all kind of sustenance has become offensive to me, and I am so debilitated that I can hardly write legibly—my breast has become very sore and accompanied with a constant hectic—I have been obliged to consult a Physician, who has been long acquainted with my constitution, and he forbids me at the risque of my life, to leave my life when quarters, where I have been confined since Monday night last—he flattered  me yesterday, that from appearances the fever was broke, but last night it returned with usual violence and obtained till about two hours ago—I have reported to the Paymaster General—
          The Paymaster of the Maryland Regiment has no doubt accomplished his payment ere this—and if he is not moved from his Rendezvous which is directly in the Route to Staunton and about 100 Miles on the Route way I should suppose that he would have no objection to officiate—
          I am with high respect & consideration Sir—your most obedt & hble Servt
          
            Campbell Smith
          
          Major Genl Hamilton
        